  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3501 
 
AN ACT 
To designate the facility of the United States Postal Service located at 125 Kerr Avenue in Rome City, Indiana, as the SPC Nicholas Scott Hartge Post Office. 
 
 
1.SPC Nicholas Scott Hartge Post Office 
(a)DesignationThe facility of the United States Postal Service located at 125 Kerr Avenue in Rome City, Indiana, shall be known and designated as the SPC Nicholas Scott Hartge Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the SPC Nicholas Scott Hartge Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
